NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0363n.06
                                                                                         FILED
                                           No. 09-3998
                                                                                    May 27, 2011
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


CHARLES R. EVANS,                                        )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )       ON APPEAL FROM THE
               v.                                        )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE SOUTHERN
RICHARD A. CORDRAY; FRANKLIN COUNTY                      )       DISTRICT OF OHIO
COURT OF COMMON PLEAS, OHIO,                             )
                                                         )
       Defendants-Appellees.                             )



BEFORE: GILMAN and GRIFFIN, Circuit Judges; COLLIER, District Judge.*

       GRIFFIN, Circuit Judge.

       Plaintiff Charles Evans appeals the district court’s dismissal of his claim pursuant to the

Rooker-Feldman doctrine. We reverse and remand for further proceedings.

                                                I.

       Charles Evans was involved in a divorce proceeding in the Franklin County, Ohio Court of

Common Pleas, Domestic Relations Division. In a separate state-court action, he filed an abuse-of-

process claim against his estranged spouse, and she filed a counterclaim asserting that he was a

“vexatious litigator” pursuant to Ohio Revised Code § 2323.52. The latter court rejected Evans’s

abuse-of-process claim; held that Evans was a vexatious litigator; and entered an order pursuant to


       *
       The Honorable Curtis L. Collier, Chief United States District Judge for the Eastern District
of Tennessee, sitting by designation.
No. 09-3998
Evans v. Cordray, et al.


§ 2323.52, prohibiting Evans from instituting or continuing actions in the Ohio state courts without

first obtaining leave. Subsequently, the domestic-relations court denied two of Evans’s motions to

continue in his divorce case because Evans failed to seek leave in accordance with the § 2323.52

order.

         Evans then filed this suit in the United States District Court for the Southern District of Ohio

against Ohio Attorney General Richard Cordray and the Franklin County Court of Common Pleas,

claiming that § 2323.52 is unconstitutional as applied to him and other litigants in Ohio domestic-

relations cases because it allegedly deprives them of the fundamental right of access to the courts in

violation of the Fifth and Fourteenth Amendments to the United States Constitution. The district

court granted the Ohio Attorney General’s motion to dismiss, and also denied Evans’s motion for

reconsideration, concluding that the court lacked subject-matter jurisdiction pursuant to the

Rooker-Feldman doctrine.

         Evans timely appeals.

                                                   II.

         We review de novo a district court’s determination that it lacked subject-matter jurisdiction

pursuant to the Rooker-Feldman doctrine. Carter v. Burns, 524 F.3d 796, 798 (6th Cir. 2008).

                                                   III.

         In general, Rooker-Feldman precludes “lower federal courts . . . from exercising appellate

jurisdiction over final state-court judgments,” Marks v. Tennessee, 554 F.3d 619, 622 (6th Cir. 2009)

(internal quotation marks and citation omitted), “[b]ecause [28 U.S.C.] § 1257, as long interpreted,


                                                  -2-
No. 09-3998
Evans v. Cordray, et al.


vests authority to review a state court’s judgment solely in [the Supreme] Court,” Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005). But the doctrine does not bar “a district court

from exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court

a matter previously litigated in state court.” Id. at 293. It applies only to the “narrow ground” of

“cases brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and rejection of

those judgments.” Id. at 284.

        We thus determine whether Rooker-Feldman bars a claim by looking to the “source of the

injury the plaintiff alleges in the federal complaint.” McCormick v. Braverman, 451 F.3d 382, 393

(6th Cir. 2006). If the source of the plaintiff’s injury is the state-court judgment itself, then the

Rooker-Feldman doctrine bars the federal claim. Id. “If there is some other source of injury, such

as a third party’s actions, then the plaintiff asserts an independent claim.” Id.; see also Lawrence

v. Welch, 531 F.3d 364, 368-69 (6th Cir. 2008), cert. denied 130 S. Ct. 233 (2009); Hamilton v.

Herr, 540 F.3d 367, 372 (6th Cir. 2008) (stating that “what the Rooker-Feldman doctrine primarily

bars are claims that seek relief from injury ‘caused by’ the state court judgment”) (internal quotation

marks and citation omitted). The doctrine also “does not prohibit federal district courts from

exercising jurisdiction where the plaintiff’s claim is merely a general challenge to the

constitutionality of the state law applied in the state action, rather than a challenge to the law’s

application in a particular state case.” Carter, 524 F.3d at 798 (internal quotation marks and citation

omitted).


                                                 -3-
No. 09-3998
Evans v. Cordray, et al.


        In the present case, the district court concluded that Evans’s suit was barred by the Rooker-

Feldman doctrine. The starting point of that court’s analysis was Evans’s allegations “that ‘Ohio

Revised Code Section 2323.52 is unconstitutional as applied to [him] and potential litigants involved

in cases of divorce’”; that “the domestic court[,] being aware of the Plaintiffs [sic] vexatious litigator

designation, denied the Plaintiff [leave] to proceed [at a hearing on May 27, 2009]”; and that “on

June 18, 2009, leave was denied for Plaintiff to proceed with his divorce case.” Evans v. Cordray,

No. 2:09-cv-0587, 2009 WL 2628280, at *2 (S.D. Ohio Aug. 25, 2009) (unpublished) (citing

Compl., ¶¶ 1, 12). Based on these allegations, the district court found that “[t]he subject of

Plaintiff’s complaint is not the constitutionality of the Ohio statute, but rather is the state court’s

decision to deny him leave to proceed under that statute: a decision that implicates the merits of

Plaintiff’s application for leave.” Id. Because the court believed that it “[could not] review

Plaintiff’s constitutional claims without reviewing the state court’s substantive findings,” it held that

Evans’s claim was just the sort of federal appeal of a state-court judgment that the Rooker-Feldman

doctrine prohibits. Id. at *3.

        Evans argues that the district court’s decision is erroneous for two reasons. First, he contends

he made two claims, a specific challenge (“pursuant to 42 U.S.C. § 1983, this Appellant made a

claim that he was denied his federal rights by the Defendants under color of state law”), and a

general one (“pursuant to 28 U.S.C. § 1331, the Plaintiff brought a general challenge to state law as

applied to a class of litigants designated under R.C. § 2323.52 in proceedings of divorce and

domestic relations”), which the district court “improperly lump[ed] . . . together.” Second, Evans


                                                  -4-
No. 09-3998
Evans v. Cordray, et al.


argues that even if his complaint presented only an as-applied challenge, the Rooker-Feldman

doctrine does not apply because his complaint did not attack the judgment itself, only “the

constitutionality of the statutory procedure of being required to ask for leave.” Defendants, in turn,

contend that we “previously rejected” Evans’s general-challenge argument in Carter, 524 F.3d at

796. And they argue that the domestic court’s judgment is implicated in this suit because “Mr.

Evans can only prevail if the District Court finds that the domestic court erred when it denied him

leave to proceed with his domestic litigation, precisely what Rooker-Feldman prohibits.”

        We substantially agree with Evans. The problem with the district court’s analysis is that it

determined the source of Evans’s injury without reference to his request for relief. See Hamilton,

540 F.3d at 372. Our decision in Hood v. Keller, 341 F.3d 593 (6th Cir. 2003), provides a useful

example. There, a plaintiff was convicted of criminal trespass in state court and subsequently

brought suit in federal district court against state officials, challenging the constitutionality of Ohio

Administrative Code § 128-4, which required all persons who wished to use the Ohio Statehouse

grounds to first obtain a permit to do so. Id. at 596. The district court held that the claim was barred

by the Rooker-Feldman doctrine. On appeal, we reversed. Noting that the plaintiff’s complaint

contained “‘no demand to set aside the verdict or the state court ruling’” and instead “[sought]

injunctive and declaratory relief prohibiting defendants-appellees from using ‘preaching and/or

handing out religious tracts’ as a basis for ‘enforcing or attempting to enforce’ Ohio Administrative

Code § 128-4,” this court concluded that “the Rooker-Feldman doctrine [was] inapplicable to th[e]

lawsuit.” Id. at 598.


                                                  -5-
No. 09-3998
Evans v. Cordray, et al.


        The Seventh Circuit’s decision in Buckley v. Illinois Judicial Inquiry Board, 997 F.2d 224

(7th Cir. 1993), which we relied on in Hood, is also instructive. In that case, the Illinois Judicial

Inquiry Board filed charges against Robert Buckley, an Illinois state-court justice, for violating a

state rule regulating the speech of candidates for judicial office. Id. at 226. The Illinois Courts

Commission ruled that Buckley had violated the rule in his 1990 judicial campaign. Id. Buckley,

in response, filed suit in federal district court seeking a declaratory judgment that the state rule

regulating the speech of judicial candidates was unconstitutional. The Seventh Circuit ultimately

reviewed the claim and held that the Rooker-Feldman doctrine did not apply. It explained:

        Justice Buckley’s challenge to the constitutionality of [the Illinois rule] does not
        entail a challenge to the ruling by the Illinois Courts Commission that he violated the
        rule. It is true that if . . . Buckley were seeking not only to clear away the rule so that
        he could run in future judicial elections unimpeded by it but also to obtain relief
        against the discipline imposed upon him, he would be in effect appealing from the
        Illinois Courts Commission’s judgment . . . , which Rooker-Feldman forbids him to
        do. But he is not asking us to expunge the disciplinary finding or do anything else
        to correct or revise the Commission’s judgment. He is not, in short, asking for any
        relief of the kind an appellant seeks – relief directed against a judgment.

Id. at 227. Cf. Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 485-88 (1983)

(holding in part that a lawyer who was refused admission to the bar could challenge in federal district

court the constitutionality of the rule that had been applied to deny him admission because the suit

did not entail a challenge to the state court’s prior application of the rule in his case).

        The same reasoning applies here. Evans is not seeking relief from the state domestic court’s

decisions to deny him leave to proceed on May 27, 2009, and June 18, 2009. Instead, Evans requests

“prospective and permanent injunctive relief against Richard Cordray, in his official capacity as


                                                   -6-
No. 09-3998
Evans v. Cordray, et al.


Attorney General for the State of Ohio, and the Franklin County Court of Common Pleas, from

applying Ohio’s vexatious litigator statute against the Plaintiff in his divorce case.” He also seeks

“permanent injunctive declaratory relief where Ohio Revised Code 2323.52 is unconstitutional as

it applies to litigants designated vexatious who presently are, or subsequently become, involved in

cases of divorce and domestic relations.” Thus, the source of Evans’s injury is Ohio’s allegedly

unconstitutional present and future enforcement of § 2323.52’s remedial provisions in divorce

proceedings, not the domestic court’s prior interlocutory decisions denying him leave to proceed.

Rooker-Feldman therefore does not apply. Cf. Fieger v. Ferry, 471 F.3d 637, 646 (6th Cir. 2006)

(“To the extent that Fieger challenges the constitutionality of Michigan’s recusal rules by alleging

that ‘[t]he threat . . . is real, immediate, and continuing,’ Rooker-Feldman does not bar his action”

because “the source of [his] alleged injury is not the past state court judgments; it is the purported

unconstitutionality of Michigan’s recusal rule as applied in future cases.”).

       Evans’s present action is also not a prohibited federal-district-court appeal of the state-court

decision determining that he is a “vexatious litigator.” Although the § 2323.52 order entered in that

case required Evans to seek leave to litigate or continue litigating in the Ohio courts, and is thus in

some sense a source of his injury here, Evans is not seeking relief from that judgment – he does not

contest the state court’s determination that he is a vexatious litigator. See Edwards v. Ill. Bd. of

Admissions to Bar, 261 F.3d 723, 729 (7th Cir. 2001) (“When the litigant is challenging the

constitutionality of a rule that was applied to him, but is not asking to correct or revise the

determination that he violated the rule, Rooker-Feldman is no obstacle to the maintenance of [the]


                                                 -7-
No. 09-3998
Evans v. Cordray, et al.


suit.”) (internal quotation marks and citation omitted); cf. Hood, 341 F.3d at 598; Buckley, 997 F.2d

at 227. Moreover, Evans’s current claim that the statute is unconstitutional as applied in divorce

proceedings was not an issue in the vexatious-litigator case and therefore presented no basis for an

appeal. See generally Exxon Mobil, 544 U.S. at 293 (explaining that “[i]f a federal plaintiff

present[s] some independent claim, albeit one that denies a legal conclusion that a state court has

reached in a case to which he was a party . . . , then there is jurisdiction.”) (internal quotation marks

and citations omitted).

        Because the source of Evans’s injury is neither the Ohio domestic court’s decision to deny

his motions to continue, nor the state court’s determination that he is a vexatious litigator, but rather

the alleged unconstitutionality of § 2323.52 as applied in divorce proceedings, we hold that the

district court was not deprived of subject-matter jurisdiction pursuant to the Rooker-Feldman

doctrine.

                                                  IV.

        For these reasons, we reverse the judgment of the district court and remand for further

proceedings consistent with this opinion.




                                                  -8-